Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 01/25/2022 has been fully considered and is attached hereto.
Claim Objections
Claims 3, 13 and 15-16 are objected to because of the following lack of antecedent informalities: 
● In Claim 3, Line 4, “and set of line cards” should be changed to read - - and the set of line cards - -.
● In Claim 13, Line 8, “the set of line cards” should be changed to read - - a set of line cards - -.
● In Claim 15, Line 2, “a left portion of a busbar” should be changed to read - - a left portion of the busbar - -.
● In Claim 16, Line 12, “or set of switch cards and the midplane and busbar” should be changed to read - - or the set of switch cards and the midplane and the busbar - -.
● In Claim 16, Lines 14-15, “first set of power supplies and second set of power supplies” should be changed to read - - the first set of power supplies and the second set of power supplies - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2 and  9-10 are rejected under 35 U.S.C. § 103 as being unpatentable over in of Wethington et al (US 2013/0010786) in view of Aybay et al (US 2010/0165984).
Regarding Claim 1, Wethington (In Figs 4A-4B) discloses a network device (platform, ¶ 2, II. 1-3), comprising: 
a housing (housing, ¶ 44, II. 1-6); 
a first set of power supplies (440) and a second set of power supplies (440) within the housing (housing, ¶ 44, II. 1-6), (Fig 4B); and 
a midplane (420, ¶ 39, II. 1-4) including a plurality of circuit board assemblies (420/420mami) arranged within the housing (housing, ¶ 44, II. 1-6), (Fig 4B) between the set of line cards (410) and the first and second sets of power supplies (440/440) to allow air to flow through the set of line cards (410) to the set of switch cards (430), first set of power supplies (440), and second set of power supplies (440), (¶ 44, II. 3-6), (Fig 5B).
However Wethington does not disclose wherein a set of switch cards within the housing and including a first set of connectors; a set of line cards within the housing and including a second set of connectors, the set of line cards oriented orthogonally to the set of switch cards; 
Instead Aybay (In Fig 7) teaches a set of switch cards (320) within the housing and including a first set of connectors (322); a set of line cards (330) within the housing and including a second set of connectors (332), the set of line cards oriented orthogonally to the set of switch cards (Fig 7).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wethington with Aybay with a set of switch cards including a first set of connectors and a set line cards with a second set of connectors within the housing to benefit from providing a distributed switch fabric that can expand to include additional inputs/outputs and/or stages without significantly increasing the cabling and/or without having to shut down during expansion (Aybay, ¶ 6, II. 1-6).
Regarding Claim 2, Wethington in view of Aybay discloses the limitations of Claim 1, however Wethington (In Figs 4A-4B) further discloses wherein the plurality of circuit board (420/420) assemblies are arranged within the housing (housing, ¶ 44, II. 1-6) to provide an opening (opening between 420/420), (Fig 4B) in a center portion of the housing (housing, ¶ 44, II. 1-6), (Fig 4B).
Regarding Claim 9, Wethington in view of Aybay discloses the limitations of Claim 1, however Wethington (In Figs 4A-4B) further discloses wherein the network device further comprising: a set of supervisor cards (450) coupled to the set of switch cards (430), wherein: the set of supervisor cards (450) is oriented orthogonally to the set of switch cards (430); and the set of supervisor cards (450) is oriented parallel with the set of line cards (410), (Fig 4B).
Regarding Claim 10, Wethington in view of Aybay discloses the limitations of Claim 9, however Wethington (In Figs 4A-4B) further discloses wherein the set of supervisor cards (450) is positioned in front of the set of switch cards (430), the first set of power supplies (440), and the second set of power supplies (440), (Fig 4B) and air flows through the set of supervisor cards (450) to the set of switch cards (430), the first set of power supplies (440), and the second set of power supplies (440), (¶ 42, II. 1-7, ¶ 43, II. 7-16), (Fig 4B).
Claims 3-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Wethington in view of Aybay and further in view of Nelson et al. (US 2019/0104632).
Regarding Claim 3, Wethington in view of Aybay discloses the limitations of Claim 1, however Wethington as modified does not disclose wherein the network device further comprising a busbar within the housing between the set of line cards and the first and second sets of power supplies, the bus bar coupled to the first and second sets of power supplies and configured to provide power to the set of switch cards and set of line cards.
Instead Nelson (In Fig 8) teaches wherein the network device (data storage system, Fig 7) further comprising a busbar (322/324), (Fig 8) within the housing (housing, ¶ 70, II. 10-12) between the set of line cards (302) and the first and second sets of power supplies (308/308), the bus bar (322/324) coupled to the first and second sets of power supplies (308/308) and configured to provide power to the set of switch cards (134) and set of line cards (302), (¶ 55, II. 1-3, ¶ 73, II. 8-16), (Fig 8).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wethington with Aybay and further with Nelson with a bus bar within the housing between set of line cards and the first and second sets of power supplies with the busbar coupled to the first and second sets of power supplies, providing power to the set of switch cards and set of line cards     to benefit from establishing a power connection with the respective bus bar, conducting power to wiring layers of the memory card and from there to the chips and other components mounted on the memory cards while providing serviceability of the storage module as well as excellent airflow characteristics within the enclosure (Nelson, ¶ 73, II. 8-16, ¶ 22, II. 4-6).
Regarding Claim 4, Wethington in view of Aybay and further in view of Nelson discloses the limitations of Claim 3, however Wethington (In Fig 4B) further discloses wherein the midplane (420, ¶ 39, II. 1-4) does not provide power to any components in the network device including the set of line cards (410) and the set of switch cards (430), (¶ 39, II. 1-7), (Fig 4B).
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Wethington in view of Aybay further in view of Nelson and further in view of Nedachi (US 2018/0270992).
Regarding Claim 5, Wethington in view of Aybay and further in view of Nelson discloses the limitations of Claim 3, however Wethington as modified does not disclose wherein the busbar includes a plurality of portions, each portion disposed adjacent a corresponding one of the plurality of circuit board assemblies.
Instead Nedachi (in Fig 9) teaches wherein the busbar (23) includes a plurality of portions (231/232), (¶ 55, II. 1-10), (Fig 9), each portion (231/232) disposed adjacent a corresponding one of the plurality of circuit board assemblies (11).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wethington with Aybay further with Nelson and further with Nedachi with the bus bar including a plurality of portions and each portion being disposed adjacent a corresponding one of the plurality of circuit board assemblies to benefit from suppling power to the individual interposer boards while further providing a cooling function to interposer boards (Nedachi, ¶ 55, II. 1-10).
Claims 6-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Wethington in view of Aybay further in view of Nelson further in view of Nedachi and further in view of Kim et al (US 9,392,720).
Regarding Claim 6, Wethington in view of Aybay further in view of Nelson and further in view of Nedachi discloses the limitations of Claim 5, however Wethington as modified does not disclose wherein the plurality of portions include a left portion along a left side of the housing and disposed between the first set of power supplies and the set of line cards, and a right portion disposed along a right side of the housing and disposed between the second set of power supplies and the set of line cards.
Instead Kim (In Fig 2) teaches wherein the plurality of portions (250/270/250) include a left portion (250) along a left side of the housing (compartment, Col 2, II. 63-65) and disposed between the first set of power supplies (120) and the set of line cards (130), and a right portion (250) disposed along a right side of the housing and disposed between the second set of power supplies (120) and the set of line cards (130).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Wethington with Aybay further with Nelson further with Nedachi and further with Kim with a bus bar with plurality of portions including a left portion along a left side of the housing between the first set of power supplies and the set of line cards and a right portion along a right side of the housing between the second set of power supplies and the set of line cards to benefit from conserving space and cost by bus bars that are not oversized to support the maximum possible current  (Kim Col. 1, II. 24-28).
Regarding Claim 7, Wethington in view of Aybay further in view of Nelson further in view of Nedachi and further in view of Kim discloses the limitations of Claim 6, however Wethington as modified does not disclose wherein: the busbar is a U-shaped busbar and comprises the left portion of the busbar coupled to the first set of power supplies, the right portion of the busbar coupled to the second set of power supplies, and a middle portion of the busbar coupled to the left portion and the right portion.
Instead Kim (In Fig 2) further teaches wherein: the busbar (250/270/250) is a U-shaped busbar (250/270/250), (Fig 2) and comprises the left portion (250) of the busbar coupled to the first set of power supplies (120), the right portion (250) of the busbar coupled to the second set of power supplies (120), and a middle portion (270) of the busbar coupled to the left portion (250) and the right portion (250), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Wethington with Aybay further with Nelson further with Nedachi and further with Kim with the bus bar having a U-shape, with the left portion coupled to the first power supply, the right portion coupled to the second power supply and the middle portion coupled to the left and right portions to benefit from conserving space and cost by bus bars that are not oversized to support the maximum possible current  (Kim Col. 1, II. 24-28).
Regarding Claim 8, Wethington in view of Aybay further in view of Nelson further in view of Nedachi and further in view of Kim discloses the limitations of Claim 7, however Wethington as modified does not disclose wherein the middle portion of the busbar extends between the left and right portions at a bottom of the housing.
Instead Kim (In Fig 2) further teaches wherein the middle portion (270) of the busbar (250/270/250) extends between the left (250) and right portions (250) at a bottom of the housing (compartment, Col 2, II. 63-65), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Wethington with Aybay further with Nelson further with Nedachi and further with Kim with middle portion of the busbar extending between the left and right portions at a bottom of the housing to benefit from conserving space and cost by bus bars that are not oversized to support the maximum possible current  (Kim, Col. 1, II. 24-28).
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Wethington in view of Aybay and further in view of Van Lammeren (US 2020/0036058).
Regarding Claim 11, Wethington in view of Aybay discloses the limitations of Claim 9, however Wethington as modified does not teach wherein the set of supervisor cards is coupled to a busbar.
Instead Van Lammeren (In Fig 6) teaches wherein the set of supervisor cards (612) is coupled to a busbar (602, ¶ 25, II. 3-8).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Wethington with Aybay and further with Van Lammeren with the supervisor cards coupled to a bus bar to benefit from accurately and efficiently monitoring the cell voltages, temperatures, impedance and other performance parameters for multi-cell battery systems (Van Lammeren, ¶ 2, II. 25-29).
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Wethington in view of Aybay and further in view of Goergen et al. (US 8,208,253).
Regarding Claim 12, Wethington in view of Aybay discloses the limitations of Claim 1, however Wethington as modified does not teach wherein the set of line cards comprises a Power Over Ethernet (POE) line cards.
Instead Goergen teaches wherein the set of line cards comprises a Power Over Ethernet (POE) line cards (Col. 8, II. 45-50).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Wethington with Aybay and further with Goergen set of Power Over Ethernet line cars along with line cards to benefit from providing redundant power to each of connected cards in case of power failure (Goergen, Col. 3, II. 1-2, Col. 8, II. 39-45).
Claims 13-14, 16-17 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Wethington in view of Nelson.
Regarding Claim 13, Wethington (In Figs 4A-4B) discloses a method of manufacturing a network device (platform, ¶ 2, II. 1-3), the method comprising: -29-			installing, within a housing (housing, ¶ 44, II. 1-6), a first set of power supplies (440) along a left side of the housing (housing, ¶ 44, II. 1-6); installing, within the housing (housing, ¶ 44, II. 1-6), a second set of power supplies (440) along a right side of the housing (housing, ¶ 44, II. 1-6), (Fig 4B); installing, within the housing (housing, ¶ 44, II. 1-6), a set of switch cards (430) between the first set of power supplies (440) and the second set of power supplies (440), (Fig 4B); installing, within the housing (housing, ¶ 44, II. 1-6), the set of line cards (410) in-line with the first set of power supplies (440), the second set of power supplies (440), and the set of switch cards (430), (Fig 4B), wherein: the set of line cards (410) are oriented orthogonally to the set of switch cards (430), (Fig 4B); and the set of line cards (410) are oriented parallel with each other (Fig 4B); installing, within the housing (housing, ¶ 44, II. 1-6), a first circuit board assembly (420) of a midplane (420, ¶ 39, II. 1-4) disposed between the set of line cards (410) and the first set of power supplies (440); and installing, within the housing (housing, ¶ 44, II. 1-6), a second circuit board assembly (420) of the midplane (420, ¶ 39, II. 1-4) disposed between the set of line cards (410) and the second set of power supplies (440), without distributing power from the first and second sets of power supplies (440) through the first and second circuit board assemblies (420/420) of the midplane (420, ¶ 39, II. 1-4) to the set of switch cards (430) and the set of line cards (410), (¶ 38, II. 14-16), (Fig 4A).
However Wethington does not disclose wherein distributing power, within the housing, from the first and second sets of power supplies through a busbar to the set of switch cards and the set of line cards.
Instead Nelson (In Fig 8) teaches wherein distributing power, within the housing (housing, ¶ 70, II. 10-12), from the first and second sets of power supplies (308/308) through a busbar (322/324) to the set of switch cards (134) and the set of line cards (302).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wethington with Nelson with distributing power, within the housing from the first and second power supplies through a busbar to the set of switch cards and the set of line cards to benefit from establishing a power connection with the respective bus bar, conducting power to wiring layers of the memory card and from there to the chips and other components mounted on the memory cards while providing serviceability of the storage module as well as excellent airflow characteristics within the enclosure (Nelson, ¶ 72, II. 13-16, ¶ 22, II. 4-6).
Regarding Claim 14, Wethington in view of Nelson discloses the limitations of Claim 13, however Wethington (In Figs 4A-4B) further discloses wherein the method  further comprising: installing, within the housing (housing, ¶ 44, II. 1-6), a set of supervisor cards (450) in front of the first set of power supplies (440), the second set of power supplies (440), and the set of switch cards (430), wherein: the set of supervisor cards (450) are oriented orthogonally to the set of switch cards (430), (Fig 4B); and the set of supervisor cards (450) are oriented parallel with each other and the set of line cards (410), (Fig 4B).
Regarding Claim 16, Wethington (In Figs 4A-4B) discloses a network device (platform, ¶ 2, II. 1-3), comprising: a housing (housing, ¶ 44, II. 1-6); a set of switch cards (430); a set of line cards (410) oriented orthogonally to the set of switch cards (430), (Fig 4B); a first set of power supplies (440) on a left side of the housing (housing, ¶ 44, II. 1-6), (Fig 4B); a second set of power supplies (440) on a right side of the housing (housing, ¶ 44, II. 1-6); and a midplane (420, ¶ 39, II. 1-4) including a first circuit board (420) assembly between the set of line cards (410) and the first set of power supplies (440) and a second circuit board (420) between the set of line cards (410) and the second set of power supplies (440), the midplane (420, ¶ 39, II. 1-4) distributing no power from the first and second sets of power supplies (440/440), (¶ 38, II. 14-16), (Fig 4A) to the set of line cards (410) or set of switch cards (430).
 However Wethington does not disclose wherein a busbar coupled to the set of line cards, the set of switch cards, the first set of power supplies, and the second set of power supplies; and the midplane and busbar configured to allow air to flow from a front of the housing through the set of line cards and a center portion of the housing to the set of switch cards, first set of power supplies and second set of power supplies.
Instead Nelson (In Fig 8) teaches wherein a busbar (322/324) coupled to the set of line cards (302), the set of switch cards (134), the first set of power supplies (308), and the second set of power supplies (308), (Fig 8); and the midplane (midplane, ¶ 59, II. 5-8) and busbar (322/324) configured to allow air to flow from a front of the housing through the set of line cards (302) and a center portion of the housing to the set of switch cards (134), first set of power supplies (308) and second set of power supplies (308), (¶ 72, II. 13-16), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wethington with Nelson with a bus bar coupled to the set of line cards, the set of switch cards, the first set of power supplies and the second set of power supplies and the midplane and the busbar allowing air to flow from a front of the housing through the set of line cards and a center portion of the housing to the set of switch cards , first set of power supplies and second set of power supplies to benefit from establishing a power connection with the respective bus bar, conducting power to wiring layers of the memory card and from there to the chips and other components mounted on the memory cards while providing serviceability of the storage module as well as excellent airflow characteristics within the enclosure (Nelson, ¶ 72, II. 13-16, ¶ 22, II. 4-6).
Regarding Claim 17, Wethington in view of Nelson discloses the limitations of Claim 16, however Wethington (In Figs 4A-4B) further discloses wherein the plurality of circuit board (420/420) assemblies are arranged within the housing (housing, ¶ 44, II. 1-6) to provide an opening (opening between 420/420), (Fig 4B) in a center portion of the housing (housing, ¶ 44, II. 1-6).
Regarding Claim 19, Wethington in view of Nelson discloses the limitations of Claim 16, however Wethington (In Figs 4A-4B) further discloses wherein: the set of switch cards (430) is positioned between the first set of power supplies (440) and the second set of power supplies (440), (Fig 4B); the set of switch cards (430) is disposed in-line with the set of line cards (410), (Fig 4B); the set of line cards (410) is positioned in front of the set of switch cards (410), the first set of power supplies (440), and the second set of power supplies (440), (Fig 4B); and the orthogonal orientation of the set of switch cards (430) and the set of line cards (410) allows air to flow through the set of line cards (410) to the set of switch cards (430), the first set of power supplies (440), and the second set of power supplies (440), (¶ 42, II. 1-7, ¶ 43, II. 7-16), (Fig 4B).
Claims 15 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Wethington in view of Nelson and further in view of Kim.
Regarding Claim 15, Wethington in view of Nelson discloses the limitations of Claim 13, however Wethington as modified does not disclose wherein the method   further comprising: installing the set of switch cards comprises coupling the set of switch cards to the busbar.
Instead Nelson (In Fig 8) further teaches installing the set of switch cards (134) comprises coupling the set of switch cards (134) to the busbar (322/324), (¶ 41, II. 1-3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wethington with Nelson with set of switch cards coupled to the busbar to benefit from establishing a power connection with the respective bus bar, conducting power to wiring layers of the memory card and from there to the chips and other components mounted on the memory cards while providing serviceability of the storage module as well as excellent airflow characteristics within the enclosure (Nelson, ¶ 72, II. 13-16, ¶ 22, II. 4-6).
However Wethington as modified does not disclose  Attorney Docket No.: 000200-008001USinstalling, within the housing, a left portion of a busbar along the left side of the housing between the set of line cards and the first set of power supplies; installing, within the housing, a right portion of the busbar along the right side of the housing between the set of line cards and the second set of power supplies; and wherein installing the first set of power supplies comprises coupling the first set of power supplies to the left portion of the busbar; wherein installing the second set of power supplies comprises coupling the second set of power supplies to the right portion of the busbar; and wherein installing the set of line cards comprises coupling the set of line cards to the busbar.
Instead Kim (In Fig 2) teaches installing, within the housing (compartment, Col 2, II. 63-65), a left portion (250) of a busbar (250/270/250) along the left side of the housing (compartment, Col 2, II. 63-65) between the set of line cards (130) and the first set of power supplies (120), (Fig 2); installing, within the housing (compartment, Col 2, II. 63-65), a right portion (250) of the busbar (25/270/250) along the right side of the housing (compartment, Col 2, II. 63-65) between the set of line cards (130) and the second set of power supplies (120), (Fig 2); and wherein installing the first set of power supplies (120) comprises coupling the first set of power supplies (120) to the left portion (250) of the busbar (250/270/250), (Fig 2); wherein installing the second set of power supplies (250) comprises coupling the second set of power supplies (250) to the right portion (250) of the busbar (250/270/250), (Fig 2); and wherein installing the set of line cards (130) comprises coupling the set of line cards (130) to the busbar (250/270/250), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Wethington with Nelson and further with Kim with installing a left portion of a busbar within the housing along the left side of the housing between set of line cards and the first set of power supplies and installing a right portion of the busbar within the housing between the set of line cards and the second set of power supplies and coupling the first set of power supplies to the left portion of busbar and coupling the second set of power supplies to the right portion of the busbar and coupling the set of line cards to the busbar to benefit from conserving space and cost by bus bars that are not oversized to support the maximum possible current  (Kim, Col. 1, II. 24-28).
Regarding Claim 18, Wethington in view of Nelson discloses the limitations of Claim 16, however Wethington as modified does not disclose wherein the busbar has a left portion disposed along the left side of the housing and disposed between the first set of power supplies and the set of line cards, and the busbar further includes a right portion disposed along the right side of the housing and disposed between the second set of power supplies and the set of line cards.
Instead Kim (In Fig 2) teaches wherein the busbar (250/270/250) has a left portion (250) disposed along the left side of the housing (compartment, Col 2, II. 63-65) and disposed between the first set of power supplies (120) and the set of line cards (130), (Fig 2), and the busbar (250/270/250) further includes a right portion (250) disposed along the right side of the housing (compartment, Col 2, II. 63-65) and disposed between the second set of power supplies (120)  and the set of line cards (130), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Wethington with Nelson and further with Kim with installing a left portion of a busbar within the housing along the left side of the housing between set of line cards and the first set of power supplies and installing a right portion of the busbar within the housing between the set of line cards and the second set of power supplies to benefit from conserving space and cost by bus bars that are not oversized to support the maximum possible current  (Kim, Col. 1, II. 24-28).
Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Wethington in view of Nelson and further in view of Everdell et al (US 2002/0165961).
Regarding Claim 20, Wethington in view of Nelson discloses the limitations of Claim 16, however Wethington as modified does not disclose wherein the network device further comprising a set of supervisor cards coupled to the set of switch cards and to the busbar to receive power.
Instead Everdell (In Figs 40-42) teaches wherein the network device (540) further comprising a set of supervisor cards (612) coupled to the set of switch cards (570a/570b) and to the busbar (1082/1086/1088) to receive power ( ¶ 957, II. 1-11), (Fig 42).	
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Wethington with Nelson and further with Everdell with a set of supervisor cards coupled to the set of switch cards and to busbar to benefit from distributing power through the midplane to each of the modules requiring power that are plugged into connectors on the midplane (Everdell, ¶ 957, II. 1-3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Cell Board Interconnection Architecture US 2005/0207134, Devices with Orthogonal Connectors US 2019/0207342, Printed Wiring Board Mounting Structure US 2002/0046878, Electronic Device, Electronic Systems, and Circuit Board Interconnection Architecture of The Same US 2014/0220795. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835